Citation Nr: 0410819	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disability 
(TDIU).


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from July 1971 to April 1972, with 
over 4 years of prior active service.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision in November 2000 by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

By a decision dated June 17, 2002, the Board denied the veteran's 
claims of entitlement to an increased evaluation for PTSD and to 
TDIU.  The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which, upon a 
joint motion by the Secretary of Veterans Affairs and the veteran-
appellant, vacated the Board's June 17, 2002, decision and 
remanded the matter to the Board for further proceedings.

In October 2003, the Board notified the veteran that his 
representative's authority to represent VA claimants had been 
revoked and afforded him an opportunity to appoint another 
representative.  The veteran has not appointed a representative 
for his claims currently on appeal.

This case is being remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
and its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003), are applicable to the 
veteran's appeal.  The VCAA and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The joint motion by the parties before the Court stated that there 
were no records in the veteran's claims file that sufficiently 
advised the veteran as to what specific evidence would be 
necessary to substantiate his claims or who was responsible for 
obtaining such evidence, as required by the VCAA.  Additional 
notification action is thus indicated.

In this case, additional development is also indicated.  
Specifically, the Board notes that the most recent VA psychiatric 
examination to evaluate the severity of the veteran's PTSD was 
conducted in September 2000.  The Board finds that a contemporary 
psychiatric examination is needed to properly assess the nature 
and severity of the veteran's disability of PTSD and the impact of 
such on his ability to work or engage in daily activities.  The 
Board points out to the veteran that, when a claimant, without 
good cause, fails to report for a necessary examination, a claim 
for an increased evaluation shall be denied.  38 C.F.R. § 3.655 
(2003).  

Accordingly, this case is REMANDED to the RO for the following:

1.  The RO should send the veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159.  The RO should specifically advise the veteran of the 
evidence considered and the reasons and bases for the denial of 
his claims, and then inform him of the nature of evidence 
necessary to substantiate his claims, what evidence, if any, VA 
will request on his behalf, and what evidence he is requested to 
provide.  The RO should invite him to submit any evidence in his 
possession which is potentially probative of his claims.  

2.  The RO should take appropriate steps to obtain any pertinent 
evidence and information identified but not provided by the 
veteran.  If the RO is unable to obtain any pertinent evidence 
identified by the veteran, it should so inform the veteran and 
request him to submit the outstanding evidence.  The RO should, in 
any event, obtain copies of records of treatment of the veteran at 
the VA PTSD outpatient clinic in Danville, Illinois, since March 
2002.

3.  The RO should schedule the veteran for a VA examination by a 
physician with the appropriate expertise to identify the nature 
and severity of psychiatric disorders, including PTSD.  The claims 
file must be made available to the examiner for review.  The 
examiner should make findings as to the current social and 
industrial impairment attributable solely to symptomatology of 
service connected PTSD as distinguished from the impairment 
attributable to any other diagnosed acquired psychiatric 
disorder(s).  The examiner is also requested to offer an opinion 
as to the effect of the veteran's service-connected PTSD upon his 
ability to obtain and maintain substantially gainful employment.  
The rationale for all conclusions reached should be provided.

4.  VA should then review the claims file and undertake any 
additional notification and development actions required by 38 
U.S.C.A. §§ 5102, 5103, 5103A and its implementing regulations, 
consistent with all governing legal authority.  

5.  Then, the RO should readjudicate the claims based on 
consideration of the entire evidence of record.  If the benefits 
sought on appeal are not granted to the veteran's satisfaction, he 
and his representative, if any, should be furnished a supplemental 
statement of the case and afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Improvement Act of 1994, Pub. L. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



